Citation Nr: 1525275	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for right ear hearing loss is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's current tinnitus is caused by his service-connected left ear hearing loss.


CONCLUSION OF LAW

Service connection for tinnitus, as secondary to service-connected left ear hearing loss, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim for service connection for tinnitus.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include tinnitus as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as sensorineural hearing loss or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in the Army was Asphalt Worker.  His service treatment records (to include his March 1972 separation examination) and his subsequent Army National Guard treatment records did not note any complaints, findings, diagnoses, or treatment of tinnitus.

On VA audiology examination in March 2012, the Veteran reported bilateral constant tinnitus which had started about 10 years ago.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure, with the rationale being that the Veteran's reported onset of tinnitus symptoms (in approximately 2002) was 30 years (i.e., a long period) after his discharge from active duty (in 1972), and he had also had significant post-service occupational noise exposure (working for approximately 40 years as a mechanic).

On VA audiology examination in June 2012, a different VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure, with the rationale being that the Veteran's service treatment records did not show findings consistent with noise exposure and there was no evidence in the record of shifts in hearing due to military noise exposure.  Instead, however, the VA examiner opined that the Veteran's current tinnitus was most likely related to his current hearing loss, with the rationale being that the Veteran's reported onset of tinnitus symptoms (approximately 10 years ago) was more consistent with the time period of onset for his hearing loss.

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from tinnitus.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably shows that the Veteran's current tinnitus is caused by his service-connected left ear hearing loss.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the VA examiner in June 2012 - which the Board finds no reason to question, as such opinion is supported by adequate rationale) supports that there is a nexus between the Veteran's current tinnitus and his hearing loss, which includes his service-connected left ear hearing loss.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that his current tinnitus is caused by his service-connected left ear hearing loss.  Accordingly, service connection for such disability is warranted on a secondary basis.


ORDER

Service connection for tinnitus, as secondary to service-connected left ear hearing loss, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

On post-service VA audiology examination in March 2012, audiometric testing revealed sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385) in both ears.  The VA examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was caused by or a result of an event in military service, with the rationale being that the hearing loss seen at the time of the Veteran's active duty discharge was likely a temporary threshold shift that later recovered (as evidenced by subsequent National Guard audiograms), and that it was more likely that his hearing loss was due to post-service occupational noise exposure.

Thereafter, on his December 2013 VA Form 9, the Veteran contended that his right ear hearing loss was due to his service-connected left ear hearing loss.  The Board notes that there are no medical opinions currently of record which address the medical question of whether the Veteran's right ear hearing loss has been caused or aggravated by his service-connected left ear hearing loss.  Therefore, a new VA examination with an adequate medical opinion addressing this question must be obtained.  The Veteran should also be provided with VCAA notice of the specific information and evidence necessary to substantiate a claim of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of secondary service connection for right ear hearing loss.

2.  After the development sought above is completed, arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of his right ear hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:  Is it at least as likely as not (a 50% or better probability) that his current right ear hearing loss was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected left ear hearing loss?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


